Jim Johnson, Associate Justice, dissenting. I do not believe with the majority of the Court that Amendment 35 has so enfeebled the Legislature’s lawmaking function that it was impotent to exempt residents of 65 years of age or over from the burden of paying a fee for the privilege of hunting and fishing in Arkansas. In my opinion the majority has elevated form over substance in holding that because Amendment 35, Section 8, provides that, “The Commission shall have the exclusive power to issue licenses and permits ... ”, it must follow that the Legislature is bereft of power to make exemptions relating to the objects upon which the power of the Commission can be brought to bear. This is what the Legislature did in substance, though in form it directed the issuance of licenses without payment of fees therefor. Undoubtedly Amendment 35 has granted powers of broad scope to the Commission. In Section 1 the Commission is invested with the “control management, restoration, conservation, and regulation of birds, fish, game and wildlife resources of the State ...”. However, it is hardly reasonable to assert that the Legislature cannot enact laws on general subjects merely because a game animal, a bird, or a fish lurks in the background. For if this were so, the Legislature would be hamstrung in such areas as water conservation, water pollution control, irrigation, forestry, and many others. What is there, if the majority of the Court is correct, to prevent the Commission from frustrating a legislative program of water pollution control or of forest conservation on the bases that fish live in the water and game animals and birds live in the forest. It is hardly consoling to consider that this has not happened yet — that when it does, a line would have to be drawn between the powers of the Legislature and of the Commission. I believe the time for drawing a line is now, because I am convinced that the people did not intend by the adoption of Amendment 35 to create a Game and Fish Dictatorship but a Game and Fish Commission. They did not intend to embarrass the enactment of welfare legislation for the benefit of elderly people, but to provide for the conservation of wildlife resources for the enjoyment of all. The majority opinion today, however, gives the Commission a earte blanche to exercise power unparalleled in any other department of State government, and, it has in the process, unwisely, I think, deprived a class of citizens of a privilege richly deserved to the detriment of all. If the Legislature cannot provide for the welfare of the State’s elderly people, who can! For the foregoing reasons I respectfully dissent.